DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered.  The allowable subject matter indicated in the non-final rejection of November 12, 2020 has been rejected below under an interpretation of “exit segment” that will be discussed below.  Additionally the amendment to claim 11 results in a 35 U.S.C 112a rejection due to new matter.  There are an antecedent basis issue discussed in the rejection below.  Additionally, there is an indefiniteness issue regarding claim 21, which results in a drawing objection as well.
The 35 U.S.C 112 and 35 U.S.C 101 rejections from the rejection of November 12, 2020 have been withdrawn.
The applicant argues against the 35 U.S.C 102 rejection, particularly the interpretation of diffuser pipes.  The examiner maintains that the annular volume defined by 20 and 22 of Franz under a broadest reasonable interpretation would be considered tubular and diffuser pipes.  The examiner points to Youssef et al. (U.S Patent 6,488,469), Figure 2 (19) which is referred to as a pipe diffuser in Column 7 lines 5-6 as evidence of the examiner’s interpretation being reasonable.  The upper surface of (19) is part of a casing structure (see unlabeled flange to the right of the figure).  Additional language is required to convey a multitude of shapes as shown by (20) in Figure 2 of the instant application.  
For purposes of compact prosecution an additional parallel rejection (beginning on page 13) will be made based on the applicant’s narrower definition of tubular and diffuser pipes.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Regarding claim 21, paragraph [0022] and is less than the second radial distance.  Therefore, the relationship described in claim 21 must be shown or the features canceled from the claim 21.  No new matter should be entered.

    PNG
    media_image1.png
    582
    617
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is proper written description support in paragraph [0019] for the exit segment having a length equal to approximately 20% of the length L of the tubular body.  There not adequate written description support for the claimed negative limitation of the exit segment having a length not exceeding 20% of the length L of the tubular body.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-15 recites the limitation “The centrifugal compressor of claim” in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests “The gas turbine engine of claim” instead.
Regarding claim 21, paragraph [0022] and [0027] of the instant application recites the claim limitation. Figure 6 allegedly illustrates the relevant concepts.  It is unclear what the claim means with the recitation “first radial distance at every point along the bend portion is greater than the second radial distance”.  Annotated Figure 2 (VI) in the drawing objection above shows a portion of the bend portion that’s radial distance is less than the second radial distance.  For purposes of examination it will be interpreted as just a first radial distance is greater than the second radial distance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 12-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (U.S Patent 3,019,606) hereinafter Franz.

    PNG
    media_image2.png
    569
    674
    media_image2.png
    Greyscale

Regarding claim 1, Franz discloses:
a compressor diffuser for a gas turbine engine having a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
the compressor diffuser comprising:
diffuser pipes having a tubular body including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Figure 2 (22), Column 2 lines 57-66}
and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, 
the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Annotated Figure 1 (IV)},
the bend portion disposed radially further from the center axis than the exit segment {the radially inner aspects of (22) and the radially inner section of the exit segment denoted by Annotated Figure 1 (II) has (22) disposed radially further from the center axis}.
Regarding claim 2, Franz further discloses wherein the exit segment is the same radial distance from the center axis along a length of the exit segment {Annotated Figure 1 (II) is straight making this true}.
Regarding claim 3, Franz further discloses wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length of 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length of 20% of the length of the tubular body true}.
Regarding claim 4, Franz further discloses wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 5, Franz further discloses wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being negative where the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) in the generally axial portion has a negative slope as defined by claim}.
Regarding claim 6, Franz further discloses wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}. 
Regarding claim 8, Franz further discloses the compressor diffuser of claim 1 (see claim 1) in combination with a reverse-flow combustor {Column 4 lines 3-12, Figure 2 (25a)} positioned to receive fluid flow from the pipe outlet {Figure 2 (25a) receives fluid flow from the pipe outlet}.
Regarding claim 9, Franz teaches a gas turbine engine {Column 1 lines 10-21}, comprising:
a compressor having an impeller rotatable about a center axis {Column 2 lines 30-36, Figure 2 (18)},
and having a radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)};
a diffuser with diffuser pipes to receive fluid from the radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)},
and having a tubular body including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Figure 2 (22), Column 2 lines 57-66} and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Figure 2, a first outlet is adjacent (26)},
the bend portion disposed radially further from the center axis than the exit segment {the radially inner aspects of (22) and the radially inner aspect of the section denoted by Annotated Figure 1 (II) has (22) disposed radially further from the center axis};
and a reverse-flow combustor downstream of the diffuser {Column 4 lines 3-12, Figure 2 (25a)}.
Regarding claim 10, Franz further discloses wherein the exit segment is the same radial distance from the center axis along a length of the exit segment {Annotated Figure 1 (II) is straight making this true}.
Regarding claim 11, Franz further discloses wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length not exceeding 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length not exceeding 20% of the length of the tubular body true}.
Regarding claim 12, Franz further discloses wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 13, Franz further discloses wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being 
Regarding claim 14, Franz further discloses wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}.
Regarding claim 16, Franz discloses a method of forming a diffuser pipe {diffuser pipe configuration} of a compressor:
with a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
the method comprising: positioning a bend portion of the diffuser pipe radially outwardly from the center axis and from an outlet of the diffuser pipe {Figure 2 where (22) points is positioned radially outward of Annotated Figure 1 (IV)},
and orienting an exit segment of the diffuser pipe to be parallel with the center axis {Annotated Figure 1 (II) is parallel with the center axis}.
Regarding claim 18, Franz further discloses wherein orienting the exit segment includes straightening the exit segment {Annotated Figure 1 (II) is straightened downstream of (III)} to have a same radial distance from the center axis over a length of the exit segment {Annotated Figure 1 (II) has the same radial distance from the center axis over the length of the exit segment}.
Regarding claim 19, Franz further teaches comprising curving the diffuser pipe radially inwardly from the bend portion to the exit segment {Annotated Figure 1 (III) curves radially inwardly from the bend to the exit segment}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Duong et al. (U.S Pre-Grant Publication 20150226232) hereinafter Duong.
Regarding claim 7, Franz discloses the compressor diffuser of claim 1.  Franz discloses annular diffuser pipes which results in Franz being silent regarding wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as 
Regarding claim 20, the combination of Franz and Duong further teaches wherein the tubular body defines a pipe center axis extending through the radial portion, the bend portion and the axial portion, the pipe center axis through the bend portion disposed radially further from the center axis than the pipe center axis through the exit segment {The pipe center axis moves radially inward from the bend to the exit segment due to the slope of (III) in Annotated Figure 1}.
Regarding claim 21, the combination of Franz and Duong further teaches wherein the pipe center axis through the bend portion is disposed a first radial distance from the center axis and the pipe center axis through the exit segment is disposed a second radial distance from the center axis, the first radial distance along the bend portion is greater than the second radial distance {Annotated Figure 1, the pipe center axis decreases in radial distance from the first radial distance at the bend to the exit segment due to the slope of (III)}.
Regarding claim 15, Franz discloses the centrifugal compressor of claim 9.  Franz is discloses annular diffuser pipes which results in Franz not being silent regarding wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  
Parallel Rejection
The following is a parallel rejection based on the applicant’s narrower definition of diffuser pipes and tubular as discussed in the response to arguments above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S Patent 3,019,606) hereinafter Franz in view of Duong et al. (U.S Pre-Grant Publication 20150226232) hereinafter Duong.

    PNG
    media_image2.png
    569
    674
    media_image2.png
    Greyscale

Regarding claim 1, Franz discloses:
a compressor diffuser for a gas turbine engine having a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
 the compressor diffuser comprising:
annular passages having a body including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Figure 2 (22), Column 2 lines 57-66}
and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, 
the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Annotated Figure 1 (IV)},
the bend portion disposed radially further from the center axis than the exit segment {the radially inner aspects of (22) and the radially inner section of the exit segment denoted by Annotated Figure 1 (II) has (22) disposed radially further from the center axis}.
Franz discloses annular passages, but not these passages are separate diffuser pipes each with a separate tubular body.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the diffuser members are pipe diffuser {[0026]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  One of ordinary skill in the art would be motivated to do so as it is recognized that different diffusing means may be used to achieve the same diffusion functionality {Duong [0026]}.
Regarding claim 2, the combination of Franz and Duong further teaches wherein the exit segment is the same radial distance from the center axis along a length of the exit segment {Annotated Figure 1 (II) is straight making this true}.
Regarding claim 3, the combination of Franz and Duong further teaches wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length of 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length of 20% of the length of the tubular body true}.
Regarding claim 4, the combination of Franz and Duong further teaches wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 5, the combination of Franz and Duong further teaches wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being negative where the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) in the generally axial portion has a negative slope as defined by claim}.
Regarding claim 6, the combination of Franz and Duong further teaches wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}. 
Regarding claim 7, the combination of Franz and Duong further teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Duong Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.
Regarding claim 8, the combination of Franz and Duong further teaches the compressor diffuser of claim 1 {see claim 1} in combination with a reverse-flow combustor {Franz Column 4 lines 3-12, Figure 2 (25a)} positioned to receive fluid flow from the pipe outlet {Franz Figure 2 (25a) receives fluid flow from the pipe outlet}.
Regarding claim 9, Franz discloses a gas turbine engine {Franz Column 1 lines 10-21}, comprising:
a compressor having an impeller rotatable about a center axis {Column 2 lines 30-36, Figure 2 (18)},
and having a radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)};
a diffuser to receive fluid from the radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)},
and having a body including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Figure 2 (22), Column 2 lines 57-66)} and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Figure 2, a first outlet is adjacent (26)},
the bend portion disposed radially further from the center axis than the exit segment {the radially inner aspects of (22) and the radially inner aspect of the section denoted by Annotated Figure 1 (II) has (22) disposed radially further from the center axis};
and a reverse-flow combustor downstream of the diffuser {Column 4 lines 3-12, Figure 2 (25a)}.
Franz discloses annular passages, but not these passages are separate diffuser pipes each with a separate tubular body.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the diffuser members are pipe diffuser {[0026]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  One of ordinary skill in the art would be motivated to do so as it is recognized that different diffusing means may be used to achieve the same diffusion functionality {Duong [0026]}.
Regarding claim 10, the combination of Franz and Duong further teaches wherein the exit segment is the same radial distance from the center axis along a length of the exit segment {Annotated Figure 1 (II) is straight making this true}.
Regarding claim 11, the combination of Franz and Duong further teaches wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length not exceeding 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length not exceeding 20% of the length of the tubular body true}.
Regarding claim 12, the combination of Franz and Duong further teaches wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 13, the combination of Franz and Duong further teaches wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being negative where the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) in the generally axial portion has a negative slope as defined by claim}.
Regarding claim 14, the combination of Franz and Duong further teaches wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}.
Regarding claim 15, the combination of Franz and Duong further teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Duong Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.
Regarding claim 16, Franz discloses a method of forming a diffuser {diffuser configuration} of a compressor,
with a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
 the method comprising: positioning a bend portion of the diffuser radially outwardly from the center axis and from an outlet of the diffuser pipe {Figure 2 where (22) points is positioned radially outward of Annotated Figure 1 (IV)},
and orienting an exit segment of the diffuser to be parallel with the center axis {Annotated Figure 1 (II) is parallel with the center axis}.
Franz discloses annular passages, but not these passages are separate diffuser pipes each with a separate tubular body.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the diffuser members are pipe diffuser {[0026]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  One of ordinary skill in the art would be motivated to do so as it is recognized that different diffusing means may be used to achieve the same diffusion functionality {Duong [0026]}.
Regarding claim 18, the combination of Franz and Duong further teaches wherein orienting the exit segment includes straightening the exit segment {Annotated Figure 1 (II) is straightened downstream of (III)} to have a same radial distance from the center axis over a length of the exit segment {Annotated Figure 1 (II) has the same radial distance from the center axis over the length of the exit segment}.
Regarding claim 19, the combination of Franz and Duong further teaches comprising curving the diffuser pipe radially inwardly from the bend portion to the exit segment {Annotated Figure 1 (III) curves radially inwardly from the bend to the exit segment}.
Regarding claim 20, the combination of Franz and Duong further teaches wherein the tubular body defines a pipe center axis extending through the radial portion, the bend portion and the axial portion, the pipe center axis through the bend portion disposed radially further from the center axis than the pipe center axis through the exit segment {The pipe center axis moves radially inward from the bend to the exit segment due to the slope of (III) in Annotated Figure 1}.
Regarding claim 21, the combination of Franz and Duong further teaches wherein the pipe center axis through the bend portion is disposed a first radial distance from the center axis and the pipe center axis through the exit segment is disposed a second radial distance from the center axis, the first radial distance along the bend portion is greater than the second radial distance {Annotated Figure 1, the pipe center axis decreases in radial distance from the first radial distance at the bend to the exit segment due to the slope of (III)}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomada (U.S Pre-Grant Publication 20190293087) shows in Figure 2 diffuser pipe geometry.  Romani et al. (U.S Patent 6,280,139) teaches a hybrid of separate diffuser pipes with a connecting ring in Figure 5.  Bryans et al. (U.S Patent 4,100,732) discusses different configurations of diffusers in Column 1 lines 14-52).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747